Citation Nr: 0107490	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  96-50 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for residuals of an 
excision of a verrucous wart from the soft palate.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative disc disease (DDD) of the lumbar 
spine at L5-S1.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 27, 1976 to 
August 26, 1980, and from April 14, 1982 to July 31, 1996.

The current appeal arose from a September 1996 rating 
decision of a Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle Washington.  

The RO, in pertinent part denied entitlement to service 
connection for residuals of excision of verrucous wart from 
the soft palate and granted entitlement to service connection 
for DDD of the lumbar spine at L5-S1, and assigned a 
noncompensable evaluation effective from August 1, 1996. 

In January 1997 the veteran and his wife provided oral 
testimony before a Hearing Officer at the RO, a transcript of 
which has been associated with the claims file.

In a May 1997 hearing officer's decision the veteran's DDD of 
the lumbar spine was increased to 10 percent disabling, 
effective August 1, 1996.

In a claim for an increased rating the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 
(1993).  There is nothing in the record showing that the 
veteran was only seeking a 10 percent rating for his service 
connected back disability.  Further, there is no written 
withdrawal of the issue under 38 C.F.R. § 20.204 (2000).  
Therefore, the issue remains on appeal.  



Additionally, the Board of Veterans' Appeals (Board) notes 
that the veteran's appeal originally included the issue of 
entitlement to service connection for iritis of the right 
eye.  During the pendency of the appeal, a May 1997 hearing 
officer's decision granted entitlement to service connection 
for recurrent corneal erosion, evaluated as noncompensable.  
The veteran was notified and did not file a notice of 
disagreement.  Therefore, the propriety of the current 
noncompensable evaluation for recurrent corneal erosion is 
not in appellate status.  See Grantham v. Brown, 114 F.3d 
1156 (1997). 

This case was originally before the Board in January 1999 at 
which time it was remanded in order to afford the veteran a 
travel board hearing.  The veteran withdrew in writing his 
previous request for travel board hearing.  The case has been 
returned to the Board for further appellate review.

The claim of entitlement to an initial evaluation in excess 
of 10 percent for DDD of the lumbar spine is addressed in the 
remand portion of this decision.


FINDINGS OF FACT

1.  A verrucous wart was excised from the soft palate during 
active service.  

2.  There is no competent medical evidence of recurrent 
verrucous wart or residuals from the excision of a verrucous 
wart from the soft palate.  


CONCLUSION OF LAW

Residuals from an excision of a verrucous wart from the soft 
palate were not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show that the veteran was 
diagnosed with verrucous lesion, posterior soft palate just 
superior to uvula in the midline in April 1996.  In May 1996 
the lesion was excised. 

The veteran was accorded a VA general examination in August 
1996.  It was noted that the veteran was found to have a 
verrucous wart, soft palate during service, which was 
excised.  The veteran reported no subsequent problems or 
sequela.  On examination there was no evidence of verrucous 
lesions or scarring noted in the oral or nasal pharynx.  The 
impression was status post excision of a verrucous lesion, 
soft palate with no sequela or residual.

The veteran was accorded a personal hearing before a hearing 
officer in January 1997 at the RO.  At that time, the veteran 
testified that during an ear, nose, and throat examination a 
growth in his throat was noted.  He stated that the growth 
was surgically removed.  He stated that he could not say with 
certainty whether he experienced any complications as a 
result of his surgery due to his sinusitis.  The veteran's 
wife stated that she observed a black spot located at the 
veteran's surgical site. 

The veteran was accorded a VA mouth and throat examination in 
March 1997.  On examination there were no abnormalities of 
the soft palate noted.  The uvula and adenoidal tissue were 
normal.  The impression was status post verrucous wart 
cauterization, soft palate with no visible scarring or 
residual or current lesions.  

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (2000).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

Where there is a chronic disease shown in service or within 
the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(2000).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under law administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107).

Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).

The law currently in effect mandates that the Secretary shall 
assist a claimant in developing all facts pertinent to a 
claim for benefits.  

The Secretary shall provide a medical examination when such 
examination may substantiate entitlement to the benefits 
sought.

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible, no further 
assistance to the appellant in developing the facts pertinent 
to his claim is required to comply with the duty to assist 
the appellant as mandated by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent supplemental 
statement of the case was issued to the veteran.

Congress recently passed the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
modifying the adjudication of all pending claims.  

As set forth above, the new law revises the former 
38 U.S.C.A. § 5107(a) to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in developing the facts pertinent to the claim.  It 
also specifically enumerates the requirements of the duty to 
assist.

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new legislation without it first being considered by the RO.  
As set forth above, VA has already met all obligations to the 
veteran under this new legislation.  Moreover, the veteran as 
well as his representative have been offered the opportunity 
to submit evidence and argument on the merits of the issue on 
appeal, and have done so.

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand for 
adjudication by the RO would only serve to further delay 
resolution of the veteran's claim.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

In the instant case, the service medical records show that 
the veteran had a verrucous wart excised from his soft palate 
prior to his separation from service.  However, post service 
medical records are negative for recurrent lesions or 
residuals.  There is no evidence that the veteran was 
diagnosed with any chronic disease in service or during an 
applicable presumption period.  38 C.F.R. §§ 3.307 and 3.309.

The Board must deny the claim of entitlement to service 
connection for a disorder based on the fact that there is no 
competent evidence of record demonstrating the current 
existence of residuals of excision of a verrucous wart from 
the soft palate. 

The most recent VA examination failed to demonstrate the 
current existence of any current lesions or residuals of an 
excision of a verrucous wart.  The VA examiner reported that 
there was no evidence of visible scarring or residual or 
current lesions on examination.  

As stated above, a claim for service-connection for a 
disability must be accompanied by evidence, which establishes 
that the claimant currently has the claimed disability. 
Hickson v. West, 12 Vet. App. 247 (1999); See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. 
Derwinski, 3 .Vet. App. 223, 225 (1992) (absent proof of a 
present disability there can be no valid claim).  

As the veteran is not shown to have residuals from the 
excision of a verrucous wart, soft palate related to his 
period of service, there exists no basis upon which to 
predicate a grant of entitlement to service connection.  
Hickson, supra.

As stated above, a claim for service-connection for a 
disability must be accompanied by evidence, which establishes 
that the claimant currently has the claimed disability. 
Hickson v. West, 12 Vet. App. 247 (1999); See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. 
Derwinski, 3 .Vet. App. 223, 225 (1992) (absent proof of a 
present disability there can be no valid claim).  As the 
veteran is not shown to have residuals from the excision of a 
verrucous wart, soft palate related to his period of service, 
there exists no basis upon which to predicate a grant of 
entitlement to service connection.  Hickson, supra.

The testimony of the veteran and his wife regarding the 
existence of residuals from the inservice excision of the 
verrucous wart from the soft palate is not competent evidence 
in this case.  

While a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion, which relates a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran has current residuals from the excision of verrucous 
wart from the soft palate.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for residuals of excision 
of a verrucous wart from the soft palate.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for residuals of excision 
of a verrucous wart from the soft palate is denied.  


REMAND

This claim must be afforded expeditious treatment by the RO.  


The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC. 16-92 (published 
at 57 Fed. Reg. 49,747 (1992)). 

The law currently in effect mandates that the Secretary shall 
assist a claimant in developing all facts pertinent to a 
claim for benefits.  The Secretary shall provide a medical 
examination when such examination may substantiate 
entitlement to the benefits sought.

The Secretary may decide a claim without providing assistance 
under this subsection when no reasonable possibility exists 
that such assistance will aid in the establishment of 
entitlement.  Id.

In the veteran's case at hand, the Board is not satisfied 
that all facts have been properly developed, and is of the 
opinion that further assistance is required in order to 
satisfy the duty to assist mandated by 38 U.S.C.A. § 5107(a) 
(West 1991).

The veteran's degenerative disc disease of the lumbar spine 
at L5-S1 is rated under diagnostic codes 5292-5293 of the VA 
Schedule for Rating Disabilities.  

In VAOPGCPREC 36-97, the VA General Counsel held that 
diagnostic code 5293 involves loss of range of motion.  

The Court has held diagnostic codes predicated on limitation 
of motion do not prohibit consideration of a higher rating 
based on functional loss due to pain or due to flare-ups 
under 38 C.F.R. §§ 4.40, 4.45, 4.59 (2000).  Johnson v. 
Brown, Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

Neither the March 1997 nor the March 1999 VA orthopedic 
examinations on file adequately portray the extent of 
functional loss due to pain "on use or due to flare ups."  
DeLuca, supra.

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should contact the veteran and 
request that he identify the names and 
addresses, and approximates dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment of his low back 
disability.  

After securing any necessary 
authorization or medical releases from 
the veteran, the RO should attempt to 
obtain legible copies of the veteran's 
complete treatment records from all 
sources identified from all sources whose 
records have not previously been 
obtained.  Regardless of the veteran's 
response, the RO should secure all 
outstanding VA treatment records. 

2.  The RO should arrange for VA 
orthopedic and neurologic examinations of 
the veteran by an orthopedic surgeon and 
a neurologist or other appropriate 
available specialists for the purpose of 
ascertaining the current nature and 
extent of severity of his DDD of the 
lumbar spine at L5-S1.  

The claims file, copies of the criteria 
under Diagnostic Codes 5292, 5293, 5295 
and 38 C.F.R. §§ 4.40, 4.45, 4.59, and a 
separate copy of this remand must be made 
available to and reviewed by each 
examiner prior and pursuant to conduction 
and completion of the examinations.  



The examiners must annotate the 
examination reports that the claims file 
was in fact made available for review in 
conjunction with the examinations.  

Any further indicated special studies 
should be conducted.  

The examiners should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion, and 
comment on the functional limitations, if 
any, caused by the appellant's service 
connected DDD of the lumbar spine at L5-
S1, in light of the provisions of 38 
C.F.R. §§ 4.40, 4.45, and 4.59.  

It is requested that the examiners 
provide explicit responses to the 
following questions:

(a) Does the service-connected low back 
disability involve only the joint 
structure, or does it also involve the 
muscles and nerves?

b) Does the service-connected low back 
disability cause weakened movement, 
excess fatigability, and incoordination, 
and if so, can the examiners comment on 
the severity of these manifestations on 
the ability of the appellant to perform 
average employment in a civil occupation?  

If the severity of these manifestations 
cannot be quantified, the examiners 
should so indicate.



(c) With respect to the subjective 
complaints of pain, the examiners are 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service connected low 
back disability, the presence or absence 
of changes in condition of the skin 
indicative of disuse due to the low back 
disability, or the presence or absence of 
any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the low back disability.

(d) The examiners are also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service-connected low 
back disability, and if such overlap 
exists, the degree to which the non- 
service connected problem creates 
functional impairment that may be 
dissociated from the impairment caused by 
the service-connected disability.  

If the functional impairment created by 
the non-service connected problem cannot 
be dissociated, the examiners should so 
indicate.  Any opinions expressed by the 
orthopedic and neurologic examiners must 
be accompanied by a complete rationale.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

The RO must also review the claims file to 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letters 00-87 (November 17, 2000), 00-92 
(December 13, 2000), 01-02 (January 9, 
2001), and 01-13 (February 5, 2001) as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent Court 
decisions that are subsequently issued 
also should be considered.  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
an initial evaluation in excess of 10 
percent for DDD of the lumbar spine.  

The RO should document its consideration 
of the applicability of Fenderson v. 
West, 12 Vet. App. 119 (1999) with 
respect to initial grants of service 
connection of disabilities and assignment 
of "staged ratings", and 38 C.F.R. §§ 
3.321(b)(1) 4,40, 4.45, and 4.59 (2000), 
as warranted.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he notified by the 
RO; however, the veteran is hereby notified that failure to 
report for scheduled VA examinations without good cause shown 
may adversely affect the outcome of his claim.  38 C.F.R. § 
3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 



